Opinion issued December 12, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00951-CV
____________

IN RE RONALD E. JOHNSON, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Ronald E. Johnson, has filed a petition for writ of mandamus
complaining about the trial court's (1) failure to rule on his motions in his 1997 civil
rights suit seeking damages from a former Texas Department of Criminal Justice-Institutional Division correctional officer, and (2) hold a trial.  Relator also complains
that senior district judge Erwin G. Ernst continues to act in the case despite having
been recused.  On November 22, 2002, Johnson filed a motion to set a hearing in this
mandamus proceeding.
	We deny the petition for writ of mandamus.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Jerry A. Sandel, judge of the 278th District Court of Walker
County.  The underlying proceeding is trial court cause number 19,851-C, styled
Ronald Johnson v. Troy Saldana.
2.    The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.